—Judgment unanimously affirmed. Memorandum: We reject the contention that the jury verdict convicting defendant of petit larceny is not supported by legally sufficient evidence. Defendant observed the perpetrator committing a larceny and assisted him in completing it (see, People v Robin*1018son, 60 NY2d 982, 984). The jury could reasonably infer that, by reason of his conduct, defendant had the requisite intent to commit a larceny (see, People v Farmer, 156 AD2d 1003, 1004, lv denied 75 NY2d 868). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Petit Larceny.) Present— Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.